DETAILED ACTION
Allowable Subject Matter
Claims 1-2, 4-9, 11-13, 15-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art could not be located that taught the newly added claim amendments in combination with the other claim limitations. Previously cited reference Wei teaches wherein dielectric layer 140 (corresponding to the claimed insulating layer) is a single layer (col. 5, l. 12-41) and is a shared passivation layer for the TFT and photosensor specifically to remove the need for other passivation layers (col. 7, l. 32-45). Amended claim 1 requires that the etch stopping layer and active layer cover the whole surface of the insulating layer away from the substrate, requiring that the etch stopping layer not comprise any vias or openings other than ones corresponding to the active layer and those formed in the insulating layer. Further relevant prior art does not teach wherein the insulating layer is between an active layer of the insulating layer and the photosensitive unit, the active layer is located on one surface of the insulating layer and the photosensitive unit is located on the opposite surface of the insulating layer (See U.S. Pat. 7307301, U.S. PGPub 2016/0322416, U.S. Pat. 5399884). Independent claim 8 has been amended similarly to independent claim 1 and is therefore allowable for analogous reasons. Prior art references alone or in combination fail to disclose, teach, or suggest each and every limitation of the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219.  The examiner can normally be reached on M-F 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALIA SABUR/Examiner, Art Unit 2812